                    Case 1:21-cv-01594-MLB Document 4 Filed 04/21/21 Page 1 of 37



      £NED \t'-1 C\IB-\\'S Otflq~ THE UNITED STATES DISTRICT COURT
REC      u.s.o.c.ri-tianta    FOR THE NORTHERN DISTRICT OF GEORGIA
i       APR 1. 0 102.,
 \                    Tc.N, C\er¼             Atlanta, Georgia
                             t~ Cler¼



       Deb ah A. Saunders
       2504 Mellville Ave -2205
       Decatur, Georgia 30032
                                                                 -1 :21~C'Vaa15-9 4
                                                              Case - - - - - - - -

        Plaintiff propria persona



       Against



       Malachiah Saunders                                     Jury trial - None
       190 Reserve Ave
       Oberlin, Ohio 44030


        Enjoined
       Pension Benefit Guaranty Corporation               I
       PO Box 151750
       Alexandria, VA 22315-1750



                 COMPLAINT FOR JUDGMENT AS A MATTER OF LAW AND
                                INJUNCTIVE RELIEF

                             This is an action at law and in equity brought under the ERISA
                             Act and The Retirement Equity Act of 1984 (REA).and




                                                      I
       Case 1:21-cv-01594-MLB Document 4 Filed 04/21/21 Page 2 of 37



            CHAPTER 18 - EMPLOYEE RETIREMENT INCOME SECURITY
            PROGRAM SUBCHAPTER§1132. Civil enforcement and IRS




                       JURISDICTION AND VENUE

     This case is based on a violation of federal law. 28 U.S.C. § 1331.
     This is called a "federal question" case. This court has subject matter
     jurisdiction over this matter pursuant to 28 U.S.C. 1331, which
     provides district courts with jurisdiction over civil actions arising under
     the federal laws of the United States.

      2. This claim involves damages in excess of $75,000.

      3. Diversity of citizenship can sometimes due to one party to a
      lawsuit is a citizen of a state and the opposing party is an immigranU
      alien (someone who is not a citizen of the United States) [28 U.S.C. §
      1332(a)(2)]

     4. Venue is proper pursuant to 28 U.S.C. 1391 (b) because the
     events giving rise to the allegations in this complaint occurred in this
     district and the alleged harm has occurred with this jurisdiction.

      5. Jurisdiction also exists under the Declaratory Judgment Act, 28
      U.S.C. §§ 2201 (a) and 2202.




                          PRELIMINARY STATEMENT


ERISA provided that pension benefits may not be "assigned or
alienated."

ERISA is organized into four Titles:
        Case 1:21-cv-01594-MLB Document 4 Filed 04/21/21 Page 3 of 37




 1. Title I addresses definitions ; reporting and disclosure requirements ;
minimum participation and vesting standards and the form of benefit
payments ; minimum funding standards ; plan and trust requirements and
related fiduciary responsibilities ; administration and enforcement, including
claims procedures, enforcement, and remedies ; and group health plan
and COBRA requirements.

2. Title II addresses amendments to the Internal Revenue Code.15
3. Title Ill addresses Department of Labor jurisdiction and administrative
provisions
4. Title IV addresses plan termination insurance and the Pension Benefit
Guaranty Corporation.

Under the federal ERISNREA statutory scheme, any judgment, decree, or order
dealing with alimony or support for a spouse, former spouse, child, or other
dependent made according to local domestic relations law is considered a
"domestic relations order" under federal law.

 It becomes a Qualified Domestic Relations Order, or "QDRO," and must be
recognized and enforced by an ERISA-qualified pension plan, when it creates or
recognizes one of the listed classes of persons as an "Alternate Payee" with a
right to receive all or any portion of the benefits normally payable to a participant
in that plan. This was never done in divorce proceedings.

There is more to the statutory scheme then just the stream of payments while all
parties remain alive. In an effort to protect spouses, Congress made survivorship
benefits for spouses mandatory in defined benefit plans unless the spouse
voluntarily waived such benefit.

Since retirement options usually need to be selected at the time of retirement, it
is important to know during the divorce litigation whether the employee has
already retired. If the worker has not yet retired, then all options should remain
available.

Seek a nunc pro tune order for equitable distribution of pension and retirement
funds due spousal qualifications of ten or more years of marriage.
        Case 1:21-cv-01594-MLB Document 4 Filed 04/21/21 Page 4 of 37




As a general rule, ERISA preempts any "state law" that "relates to" employee
benefit plans. Further, ERISA contains the basic prohibition that a court may not
order a plan to provide any benefit not explicitly permitted by its plan documents.

Further, by definition, a QDRO cannot award benefits that have been awarded to
another alternate payee. In other words, benefits are paid to former spouses on a
first-come, first- served basis, i.e., favoring the first-approved QDRO to be ,
entered and served.

 In cases where there is no cooperation, or one side refuses to participate, there
is no barrier to achieving a fully enforceable QDRO drafted and signed solely by
the prevailing party. If the underlying order calling for entry of the QDRO is
sufficient the proposed QDRO should be submitted to the plan for "pre approval"
before submission to the court for signature and filing clear as to terms, there
does not even appear to be any need for a further hearing or other court
proceeding; in such circumstances, several courts have expressed the
willingness to sign off on the formal orders upon direct mailed submission.



In general, ERISA and the Code do not permit a participant to assign or alienate
the participant's interest in a retirement plan to another person. These
"anti-assignment and alienation" rules are intended to ensure that a participant's
retirement benefits are actually available to provide financial support during the
participant's retirement years. A limited exception to the anti-assignment and
alienation rules is provided for assignments of retirement benefits through
qualified domestic relations orders (QDROs).




                                  Introduction


             1.   This defendant's conduct indisputably and clearly
             demonstrates that, inter alia, the defendant did willfully
             alienate the rights of the ex-spouse of the qualified
       Case 1:21-cv-01594-MLB Document 4 Filed 04/21/21 Page 5 of 37




           divorce retirement benefits by refusing to disclose to the
           pension plan administrator of a twenty year marriage
           while employee was active participant in GM/Delphi
           defined pension plan.

           2. The Employee Retirement Income Security Act of 1974
           (ERISA), as relevant here, obligates administrators. to
           manage ERISA plans "in accordance with the documents
           and · instruments governing" them, 29 U. S. C.
           §1104(a)(1 )(D); requires covered pension benefit plans to
           "provide that benefits ... may not be assigned or alienated,"
           §1056(d)(1 );

           3. The fundamental purpose and goals of ERISA-"to
           ensure that both spouses would receive sufficient funds to
           afford them security during their lifetimes, not to arrange for
           an opportunity for a predeceasing non-employee spouse to
           leave a part of her surviving husband's pension rights to
           others." (Id. at p. 1457.)



           4.  A Qualified Domestic Relations Order (QDRO) is a type
of domestic relations order (ORO) which creates or recognizes an
alternate payee's right to, or assigns to an alternate payee the right to,
a portion of the benefits payable with respect to a participant under a
plan. This document.was never placed in divorce proceedings.




     5.   In creating the QDRO mechanism Congress was careful to
     provide that the alternate payee, the "spouse, former spouse, child, or
     other dependent of a participant," · is to be considered a plan




                                     5
            Case 1:21-cv-01594-MLB Document 4 Filed 04/21/21 Page 6 of 37




       beneficiary, which is to give enhanced protection to the spouse and
       dependent children in the event of divorce or separation, and in the
       event of death the surviving spouse.



       6. " The Court noted that a plan administrator is obliged to act "in
       accordance with the documents and instruments governing the plan
       insofar as such documents and instruments are consistent with the
       provisions of ERISA, and the Act provides no exemption from this
       duty when it comes time to pay benefits.




                                      PARTIES

Plaintiff
Deborah Ann Saunders is the former-spouse under the qualified domestic
relations (QDRO) exception of being married for more than ten years,
twenty years in fact (Exhibit A) and has rights of entitlement created by
ERISA. As, ex-wife, a "former spouse" for purposes of dividing the 401 (k)
as "property" and by using a QDRO; which creates or recognizes the
existence of an alternate payee's right to, or assigns to an alternate payee
the right to, receive all or a portion of the benefits payable with respect to a
participant under a plan of GM/Delphi defined benefits.




Unwittingly in 1970 Deborah Ann Saunders did marry Malachiah
Saunders based on conditions for Permanent Residence for Malachiah
Saunders, an immigrant and sponsored his welfare. Deborah Saunders
had two children from Malachiah. Ironically, she petitioned that his
apprenticeship program in Great Britain be recognized as an engineering
degree and got him a job at the GM Delphi Plant in Sandusky, Ohio in
       Case 1:21-cv-01594-MLB Document 4 Filed 04/21/21 Page 7 of 37



1977. Only to find out, years later, that in a scheme to defraud, the
defendant's marriage was never reported or disclosed to the GM/Delphi
Benefits office.

Deborah Saunders discovered her alternate payee's rights to entitlement of
GM/Delphi defined benefits when applying for Medicaid in Georgia in 2019.
The Medicaid representative suggested that she seek out her status
regarding QDRO. It was only then, she discovered the ongoing scheme by
her ex-husband effort to alienate her from any retirement funds and
benefits by failure to report or disclose the marriage. No amount of
outreach moved him to settle this matter. The Ohio domestic court
declared that they lacked jurisdiction over ERISA federal law without a
QDRO.




Defendant

Malachiah Saunders is a retiree, and at all times relevant to this Complaint
was a participant in employee retirement plans defined for hourly
employees at GM/DELPHI. In 2007, Malachiah Saunders became a
retired participant under employee benefit plans administered by PBGC and
governed by the Employee Retirement Income Security Act of 1974
(ERISA)receiving predetermined monthly retirement benefit upon reaching
a specific age without reporting or disclosing the ex-spouse status of
entitlement to pension funds.




                          Defendant: Applicable Plan
GENERAL MOTORS INCOME SECURITY PLAN FOR HOURLY-RATE
EMPLOYEES is a Defined Contribution Plan which has an account
specified for the individual employee where a defined amount is being
       Case 1:21-cv-01594-MLB Document 4 Filed 04/21/21 Page 8 of 37



contributed to the plan by the individual, the employer or both. Examples of
this type of plan are 401 (k), 401 (a), Employee Stock Ownership Plan
(ESOP), Savings Plans and Profit Sharing Plans. To qualify for QDRO the
parties must have been married for a minimum of ten years.




                    Defendant: Enjoin Plan Administrator
        29 U.S.C. § 1132 - U.S. Code Title 29. Labor§ 1132 I Findlaw
              cod es.find law.com/us/title-29-la bor/29-usc-sect ...
 in the case of a multiemployer plan, by an employee representative, or any
employer that has an obligation to contribute to the plan,. (A) to enjoin any
act or practice which violates subsection (k) of section 1021 nt



Defendant:
Pension Benefit Guaranty Corporation I
The PBGC is the agency responsible for administering pension insurance
pursuant to Title IV of BRISA. "Before BRISA, lack of oversight and legal
standards often left pension plans without enough money, and employees
who counted on those funds with nothing for retirement." Pension Benefit
Guar. Corp. v. Findlay Indus., Inc., et al., 902 F.3d 597 , 601 (6th Cir. 2018)
(internal citations omitted). In an effort to solve this problem, Congress
established the PBGC to provide insurance for workers promised a defined
pension benefit in the event that the sponsor terminated the retirement plan.
Nachman Corp. v. Pension Ben. Guar. Corp., 446 U.S. 359 , 375 , 100 S.
Ct. 1723 , 64 L. Ed. 2d 354 (1980). The very purpose of the PBGC is to
ensure that retirees receive their benefits notwithstanding their former
employers' financial turmoil.



Because there was omission of information on file regarding ex-spouse,
(Deborah Saunders) PBGC declared that under privacy laws would not



                                          8.
       Case 1:21-cv-01594-MLB Document 4 Filed 04/21/21 Page 9 of 37



provide any information regarding Malachiah Saunders benefit file.
Although, a copy of the divorce papers were offered. PBGC refused. Both
the active and non-active file of the defendant did not declare such a
marriage. Even when paying child support, the children were filed as
illegitimate.


As a result, It is required that a freeze should be applied and continue
on distribution until PBGC administrators have received the signed
court order and the order is determined either to be a QDRO or not to
be a QDRO. However, several District Court provide a fairly technical
- description of how QDROs interact with federally protected
retirement plans and such plans have been provided by actuary
appraisers. See attachment.

Therefore, when there is no cooperation, & one side refuses to participate,
there is no barrier to achieving a fully enforceable QDRO drafted and
signed solely by the prevailing party.


    "ER/SA is a federal regulatory scheme that governs employee be,nefit
    plans; all benefit plans must conform with ER/SA reporting, disclosure,
    and fiduciary requirements. Boggs v. Boggs, 520 U.S. 833, 841
    (1997): Pension p(ans must also comply with participation, vesting,
    and funding requirements. Id. As a general matter, pension plans may
    not be assigned or alienated. 29 U.S.C. § 1056(d)(1). An exception
     to this general rule is made for QDROs. 29 U.S. C. §
     1056{d){3).d

    The Retirement Equity Act of 1984 (REA) amended ER/SA to ensure
    pension income for surviving spouses. Boggs, 520 U.S. at 843. As
    specifically relevant to this case, the REA expanded ER/SA
    protections by providing that "if a vested participant dies before the
    annuity start date, leaving a surviving spouse to whom he has been
    married for at least one year, a qualifiedpreretirement survivor annuity
       Case 1:21-cv-01594-MLB Document 4 Filed 04/21/21 Page 10 of 37



     shall be provided_ to the surviving spouse." Hamilton v. Washington
     State Plumbing & Pipefitting Indus. Pension Planr 433 F.3d 1091, 1095
     (9th Cir. 2006); 29 U.S.C. § 1055_(a)(2).
       .           .                    .
                                                             -

    A qualified domestic relations order is defined, in part, as a domestic
           "           ~•'   •               • ~           •              -



    relations orcjer "which creates or recognizes the existence_of an
    alternate payee's right to, or assigns to an alternate payee thf! right to,
    receive all gr a portion of the penefits payable with respect to a
    participant under the plan . ... "29 U.S.C. § 1056(d)(3)(B)(i)(I). A
    domestic relations order is considered a QDRO only when certain
    requirements are met under ER/SA, 29 U.S.C. § 1056(d)(1)(C)-(D),

     as will be discussed in greater detail below. I observe as a genera(
     proposition that Linnea Garcia-Tatupu, as a former spouse of a ·
     pension plan participant, may be treated as a surviving spouse of the
     participant, and as such is treated as meeting all of the applicable
     marriage requirements because shf! was married to a plan participant
     for at/east one year. 29 U.S.C. § 1056(d)(1)(F); 29 U.S.C. § 1055(()"




                                 Statement of Claim

I. The plaintiff was the ex-spouse to the defendant for twenty years and
entitled to a QDRO agreement to split pension funds after the divorce due
to 20 year participation in the employment Defined pension plan.

2. The plaintiff's federal rights were violated and harmed by denial of
thousands of dollars due as the entitled alternate payee pension plan
funds for the last 14 years.

3. Defendant did cause harm to plaintiffs by alienating pension funds by
fraudulently not reporting or disclosing the alternate payee's QDRO rights.




                                            Io.
         Case 1:21-cv-01594-MLB Document 4 Filed 04/21/21 Page 11 of 37



4. Plan funds were vested benefits, not settlement proceeds.

Title 29 - LABOR

  CHAPTER 18 - EMPLOYEE RETIREMENT INCOME SECURITY PROGRAM

                     SUBCHAPTER§1132. Civil enforcement
                   (a) Persons empowered to bring a civil action
                         A civil action may be brought-
                        (1) by a participant or beneficiary-
          (B) to recover benefits due to him under the terms of his plan, to
      enforce his rights under the terms of the plan, or to clarify his rights to
     future benefits under the terms of the plan;(A) for the relief provided for
                          in subsection (c) of this section.




                             First Claim for Relief
PER
 Employee Retirement Income Security Act of 1974, known
 ERISA," codified at 29USC § 1001 et seq. of ERISA §206(d)(1 ),

       Plaintiffs reallege and incorporate the allegations set forth in the
       preceding paragraphs as though fully set forth here at.

       Defendants violated Plaintiffs' entitlement rights to pension
       plans by failure to disclose benefits provided under a Employee
       plan may not be assigned or alienated; to ensure that the
       employee's accrued benefits are actually available for retirement
       purposes.
      Case 1:21-cv-01594-MLB Document 4 Filed 04/21/21 Page 12 of 37




                      Second Claim for Relief
Per
§ 1.401(a)-13 Assignment or alienation of benefits.
No assignment or alienation -(ii) Any direct or indirect
arrangement (whether revocable or irrevocable) whereby
a party acquires from a participant or beneficiary a right or
interest enforceable against the plan in, or to, all or any
part of a plan benefit payment which is, or may become,
payable to the participant or beneficiary~

            Plaintiffs reallege and incorporate the allegations set forth in
           the preceding paragraphs as though fully set forth here at.

            Defendants violated Plaintiffs' right by willful omission of the
           ex-spouse status to prevent any interests or plan benefits
           entitled to. The defendant willfully did not report or disclose the
           ex-spousal status to Plan Administrator and not addressing
           distribution of such funds in the divorce proceedings.



                        Third Claim for Relief
Sections 501 and 502 authorize, respectively, criminal and civil
enforcement of the Act. While the former section provides for criminal
penalties against any person who willfully violates any of the reporting
and disclosure requirements of the Act,

] Section 501 reads as follows: "Any person who willfully violates any
portion of part 1 of this subtitle, or any regulation or order issued
under any such provision, shall upon conviction be fined not more than
$5,000 or imprisoned not more than one year, or both; except that in
the case of such violation by a person not an individual, the fine
      Case 1:21-cv-01594-MLB Document 4 Filed 04/21/21 Page 13 of 37



imposed upon such person shall be a fine not exceeding $100,000." 88
Stat. 891, 29 U.S.C. 1131.
             Plaintiffs reallege and incorporate the allegations set forth
            in the preceding paragraphs as though fully set forth here
            at.

            Defendants willfully violated the reporting and disclosure
           requirements of ERISA's rights given alternate payees
           under the law and fraudulently secured funds for himself.




                            FOURTH Claim for Relief

 To recover the [4 73 U.S. 134, 14 7] benefits due her, the plaintiff has
filed an action pursuant to 502(a)(1 )(B) to recover accrued benefits, to
obtain a declaratory judgment that she is entitled to benefits
under the provisions of the QDRO plan as ordered, and to enjoin the
plan administrator from improperly refusing to pay benefits in the
future.

           * Plaintiffs reallege and incorporate the allegations set forth in
           the preceding paragraphs as though fully set forth here at.



     After such notification, the Plan must affect a participant's
     account, the Administrator must place a hold on the participant's
     account, which will prevent loan issuances, in- service
     withdrawals or distribution of benefits.




                                            I 3,
       Case 1:21-cv-01594-MLB Document 4 Filed 04/21/21 Page 14 of 37




      Whenever a court order allocates a specific portion of a
      participant's benefits to an alternate payee, a second order
      between the parties might change the amount to the alternate
      payee. Moreover, a court order will not fail to be a QDRO solely
      because of the time at which it is issued. Therefore, as Plan
      Administrator, should not reject an order because it is issued
      after the participant's death, after the parties' divorce or after the
      participant has commenced receipt of his benefit.



                               FIFTH Claim for Relief
$~ctiqi, 50~(aj(3) ,claim. itruJ~ci that th~ phrase, ''.€Jqµ)tabie re/jet'rar~ly
inc/Qd}§ {elfef in the· form. 9fa. rnqnetaiy awa,r.d and pniy l!Vh<:frr tljJfnjortey
has,been iJniustlv possessed bvthe defendant.

                • Plaintiffs reallege and incorporate the allegatior,s set
                  forth in the preceding paragraphs as though fully set
                  forth here at.

             Defendant did by fraud of omission of ex-spouse status
             unjustly possess the alternate payee share of pension and
             benefit funds for some twenty years.

      Georgia is an equitable distribution state, meaning the courts
      recognize that both spouses have an equitable interest in all
      marital property acquired during the course of the marriage
      which aligns with ERISA law.
      Case 1:21-cv-01594-MLB Document 4 Filed 04/21/21 Page 15 of 37




                    PRAYER FOR RELIEF WHEREFORE,

     Plaintiffs pray for relief as follows: A. That this Court issue a
     Temporary Restraining Order, Preliminary Injunction, and a
     Permanent Injunction enjoining Defendants, Defendants' officers,
     agents, employees, attorneys, and all other persons acting in
     concert or participation with them, from enforcing a freeze on all
     accounts until released by court order.



     Distribution of funds shall be paid per the QDRO (attached) as
     prepared by the prevailing party. Upon the death of the
     participant the remaining distributions are paid to the estate of
     the ex-spouse to maintain any estate plans in place and protect
     the heirs.

 For compensatory damages in excess of $235,200;. For punitive
damages; For costs, interest and attorney's fees; and, For any other
relief that this court deems just and appropriate.


   This is lawful action for damages and/or statutory fines,
      judgment as a matter of law and injunctive relief.


                          Deborah A. Saunders
                         2504 Mel/ville Ave -2205
                           Decatur, GA 30032




                      Exhibits: Divorce Documents
                Copy of Typical Annual Pension Distribution
            Case 1:21-cv-01594-MLB Document 4 Filed 04/21/21 Page 16 of 37




                      IN THE DISTRICT COURT OF NORTHERN GEORGIA
                                        ATLANTA DIVISION




DEBORAH A. SAUNDERS
_______________/
Plaintiff

 vs.                                                CASE NO. CV-2021


MALACHIAH SAUNDERS, PENSION
BENEFIT GUARANTY CORPORATION
(ENJOINED)

Defendant, Third-Party Defendant


                               CERTIFICATE OF SERVICE
THE UNDERSIGNED HEREBY CERTIFIES that a true and correct copy of the foregoing has
been furnished by Commercial Carrier on April 9, 2021 to the following:
- Malachiah Saunders, 190 Reserve Ave, Oberlin, Ohio 44030
        Case 1:21-cv-01594-MLB Document 4 Filed 04/21/21 Page 17 of 37



- Pension Benefit Guaranty Corporation (ENJOINED), 1200 K Street NW Suite 10227,
Washington DC, District of Columbia 20005




                                               DEBORAH A. SAUNDERS
                                               2504 Mellville Ave
                                               Decatur, Georgia 30032
                                               businessboxinc@aol.com
                                               (770) 912-1108
     Case 1:21-cv-01594-MLB Document 4 Filed 04/21/21 Page 18 of 37




          In the UnitedStates District Court, Northern Division, Atlanta, GA
                                                 Case No.- - - - - -




                                APPENDIX




1)    QDRO

2)   MARRIAGE/DIVORCE RECORDS

3)   REFERENCE CASES

4)   DEFINITION

5)   NOTICE OF EQUITABLE DISTRIBUTION
         Case 1:21-cv-01594-MLB Document 4 Filed 04/21/21 Page 19 of 37




Deborah A Alex-Saunders
2504 Melville Ave Apt 2205
Decatur, GA 30032
770-912-1108
Pro Se



                    In The United States District Court Of Northern Georgia
                                          Atlanta Division


In the Matter of:
Deborah Ann Alex-Saunders                                           Case: _ _ _ _ _ _ __
         Plaintiff,
                                                                     Re: 89-DR-128
            Vs.

Malachiah Saunders,                                                     JUDGE:. _ _ _ _ __
        Defendant,

                          QUALIFIED DOMESTIC RELATIONS ORDER

IT IS HEREBY ORDERED, ADJUDGED AND D~CREED:




  1.     Effect of This Order as a Qualified Domestic Relations Order: This Order creates and
       recognizes the existence of an Alternate Payee's right to receive a p6rtion of the Participant's
       benefits payable under a multi-employer sponsored defined benefit pension plan that is qualified
       under Section 401 of the Internal Revenue Code (the "Code") and the Employee Retirement
       Income Security Act of 1974 ("ERISA"). It is intended to constitute a Qualified Domestic Relations
       Order ("QDRO") under Section 414 (p) of the Code, Section 206(d)(3) of ERISA and the
       Retirement Equity Act of 1984, P.L. 98-397.




 2.     Parties: The parties hereto were married, and a divorce action is in this Court at the above
       number, and this Court has personal jurisdiction over ffi~ parties. The· parties were married on
       June 20, 1970 and divorced on July 2, 1990.                              ·




 3.     Participant Information: The name, last known address, social security number, and date of
       birth of the plan "Participant" are:




               Name: Malachiah Saunders ("Participant")
               Address: 190 Reserve Ave, Oberlin, Ohio 44074
        Case 1:21-cv-01594-MLB Document 4 Filed 04/21/21 Page 20 of 37



10.     Treatment of Alternate Payee As Surviving Spouse for Purposes of a Qualified Joint and
      Survivor Annuity As Such Term Is Defined in Section 417 of the Code: [This Section applies
      only if the Participant had elected a I survivor annuity at the time of retirement.] In the event that
      the Participant predeceases the Alternate Payee, such Alternate Payee shall be designated as
      the surviving spouse of the Participant for purposes of establishing Alternate Payee's entitlement
      to receipt of this monthly post-retirement survivor annuity, in accordance with the election made
      by the Participant on the date of Participant's retirement. For purposes of determining the
      eligibility for such surviving spouse benefits, the Alternate Payee'-.and the Participant have
      satisfied the one (1) year marriage requirement as enumerated in' Section 401 (a)(11) and 417(d)
      of the Code and as may be required under the provisions of the Plan.




11.    Death of Alternate Payee: If the Alternate Payee predeceases the Participant, the Alternate
      Payee's assigned share of the benefits, as stipulated herein, shall revert to the Participant; but
      only to the extent permitted under the terms of the plan.




12.    Savings Clause: This Order is not intended, and shall not be construed in such a manner as to
      require the Plan:

              (a) to provide any type or form of benefit option not otherwise provided under the terms          \I
              of the Plan;

              (b) to require the Plan to provide increased benefits determined on the basis of
              actuarial value;

              (c) to require the payment of any benefits to the Alternate Payee that are required to be
              paid to another alternate payee under another order that was previously deemed to be a
              QDRO;

              (d) to make any payment or take any action which is inconsistent with any federal or
              state law, rule, regulation or applicable judicial decision; or

              (e) to change the benefit form or the beneficiary of a joint life annuity if the Participant is
              already receiving a benefit.




13. · Certification of Necessary Information: All payments made pursuant to this Order shall be
     conditioned on the certification by the Alternate Payee and the Participant to the Plan
     Administrator of such information as the Plan Administrator may reasonably require from such
     parties to make the necessary calculation of the benefit amounts contained herein.




14. Continued Qualified Status of Order: It is the intention of the parties that this QDRO continue
    to qualify as a QDRO under Section 414(p) of the Internal Revenue Code, as it may be amended
    from time to time, and that the Plan Administrator shall reserve the right to reconfirm the qualified
    status of the Order at the time benefits become payable hereunder.
        Case 1:21-cv-01594-MLB Document 4 Filed 04/21/21 Page 21 of 37



15. Tax Treatment of Distributions Made Under This Order: For purposes of Sections 402(e)(1)
    and 72 of the Internal Revenue Code, any Alternate Payee who is the spouse or former spouse of
    the Participant shall be treated as the distributee of any distribution or payments made to the
    Alternate Payee under the terms of this Order, and as such, will be required to pay the
    appropriate federal income taxes on such distribution.




16.     Inadvertent Payment(s): In the event that the Plan Trustee inadvertently pays to the Participant
      any benefits that are assigned to the Alternate Payee pursuant to the terms of this Order, the
      Participant shall immediately return such payments to the Plan Administrator. The Participant
      shall hold such inadvertent payments in "constructive trust" on behalf of the Alternate Payee until
      such time as the payments are returned to the Plan Administrator. Upon receipt of the repayment,
      the Plan Administrator shall issue an amended Form 1099 to the Participant, as applicable, so
      that the Participant is not liable for any income taxes associated with the Alternate Payee's
      assigned share of the benefits. Not withstanding the above, rather than requiring the Participant
      to retum the inadvertent payments, the Plan Administrator may, in their sole discretion, recoup
      such payments on a prospective basis by reducing the Participant's monthly pension benefits on
      a temporary basis until a full recovery is made.          ·




        Similarly, in the event that the Plan Trustee inadvertently pays to the Alternate Payee any
        benefits that should have remained the property of the Participant after the implementation of the
        terms of this QDRO, the Alternate Payee shall immediately return such payment to the Plan
        Administrator. The Alternate Payee shall hold such inadvertent payments in "constructive trust"
      · on behalf of the Participant until such time as the payments are returned to the Plan
        Administrator. Upon receipt of the repayment, the Plan Administrator shall issue an amended
        Form1099 to the Alternate Payee, as applicable, so that the Alternate Payee is not liable for any
        income taxes associated with the Participant's benefits that were not assigned to the Alternate
        Payee hereunder. Not withstanding the above, rather than requiring the Alternate Payee to return
        the inadvertent payments, the Plan Administrator may, in their sole discretion, recoup such
        payments on a prospective basis by reducing the Alternate Payee's monthly pension benefits on
        a temporary basis until a full recovery is made.




17. Continued Jurisdiction: The court shall retain jurisdiction to establish and/or maintain the
    qualified status of this Order as a QDRO, and to effectuate the original intent of the parties as
    stipulated herein. The court shall also retain jurisdiction to enter such further orders that are just,
    equitable and necessary to enforce, secure and sustain the benefits awarded to the Alternate
    Payee, in the event that the Participant and/or the Plan Administrator fail to comply with any or all
    of the provisions contained herein. Such further orders may also include, but not be limited to,
    nunc pro tune orders or orders that "recharacterize" the benefits awarded under this Plan to apply
    to benefits earned by the Participant under another plan or orders that award spousal or child
    support, as applicable, to the extent necessary to carry out the intentions and provisions of this
    Order.




      In the event that the Plan Administrator determines that an overpayment has been made to the
      Participant and/or Alternate Payee for any reason, including but not limited to, the Participant's
      retroactive eligibility for Social Security disability payments or the miscalculation of the
      Participant's accrued pension benefits, and the parties cannot come to an agreement regarding
     Case 1:21-cv-01594-MLB Document 4 Filed 04/21/21 Page 22 of 37



   their respective liability toward the Plan's recoupment of such overpayments, the Court shall
   reserve jurisdiction regarding the allocation of such repayments to the Plan between the
   Participant and Alternate Payee. The Court shall also retain jurisdiction in the event the
   Participant retires under the "disability" provisions of the Plan and receives a disability pension
   greater in actuarial value than the regular accrued benefit (i.e., the pension includes an enhanced
   "disability component"), whether resulting from an earlier commencement date than is traditionally
   offered for early retirees, or a more favorable reduction rate than that which is otherwise imposed
   on early retirees in general. Such reservation of jurisdiction in this event may be necessary to
   determine how much of, when, and to what extent, such disability benefits are to be payable to
   the Alternate Payee if the Plan Administrator interprets the QDRO in a manner that was not
   intended by the parties or the court.




   The Court's reservation of jurisdiction shall be liberally construed to effect the provisions of this
   Order and to resolve any disputes that may arise among the parties and/or between the parties
   and the Plan Administrator of the Plan concerning benefit payments or any other aspect of this
   Order. Should any portion of this QDRO be rendered invalid, illegal, unconstitutional, or otherwise
   incapable of enforcement, or should any of the procedural matters herein ordered need to be
   adjusted to accomplish the objectives of this QDRO, the court shall reserve jurisdiction to make
   such adjustments as necessary in order to effectuate the intent of the parties and the court as
   manifested herein, including but not limited to, adjustments regarding the division of the
   community and non-community portions of the participant's benefits, if applicable. Further, the
   Court also retains jurisdiction to effectuate the commencement of monthly annuity or lump sum
   payments to the Alternate Payee, including but not limited to, compelling the Participant to sign
   and/or execute any necessary retirement election forms in the event the Participant refrains from
   doing so in an apparent attempt to delay or postpone the commencement of the Alternate
   Payee's assigned share of benefits.




18. Effect of Plan Termination: In the event that the Plan is terminated, whether on a voluntary or
    involuntary basis, and the Participant's benefits become guaranteed by the Pension Benefit
    Guaranty Corporation ("PBGC"), the Alternate Payee's benefits, as stipulated herein, shall also
    be guaranteed to the same extent in accordance with the Plan's termination rules and in the
    same ratio as the Participant's benefits are guaranteed by the PBGC.




19. IRC Section 415 Limitations: Notwithstanding the provisions of this Order to the contrary, it is
    understood that Internal Revenue Code Section 415 and applicable provisions of the Plan impose
    maximum benefit payment limitations which may not be exceeded, and testing for such limitations
    requires aggregation of the Participant's benefit with those assigned to the Alternate Payee
    herein. In the event the aggregated benefits payable under the Plan to both the Participant and
    the Alternate Payee would exceed such Section 415 limitations, the Participant and Alternate
    P~yee shall share on a "pro-rata" basis, any benefit reduction imposed by the Plan in order to
    comply with Section 415. Any such "pro-rata" reductions shall be determined at the time benefit
    payments commence to the Participant or Alternate Payee, as applicable.




   Further, as the Section 415 limits increase from time to time, the plan administrator may increase
   the amounts payable to affected participants under this qualified Plan. In this case, the
      Case 1:21-cv-01594-MLB Document 4 Filed 04/21/21 Page 23 of 37



    Participant's and Alternate Payee's respective share of the benefits shall increase in a
    proportionate manner.




20. Return to Work: In the event the Participant returns to work after retirement and incurs a total or
    partial suspension of monthly pension annuity benefits, it is the intent of the Court that the
    Alternate Payee's assigned share of the benefits as set forth under Section 8 shall continue
    unaffected by such suspension of benefits, but only to the extent permitted under the terms of the
    Plan. If the plan administrator does suspend any portion of the Alternate Payee's assigned share
    of the benefits, they shall be reinstated (to the extent allowed by the Plan) upon the Participant's
    subsequent retirement. This includes the reinstatement of any early retirement subsidies and/or
    supplements that again become payable to the Participant.




21. Actions By Participant and/or Participant's Heirs or Assigns: The Participant and/or
    Participant's heirs or assigns shall not take any actions;· affirmative or otherwise, that can
    circumvent the terms and provisions of this Qualified Domestic Relations Order, or that could
    diminish or extinguish the rights and entitlements of the Alternate Payee as set forth herein.
    Should the Participant and/or Participant's heirs or assigns take any action or inaction to the
    detriment of the Alternate Payee, the Participant and/or Participant's heirs or assigns may be
    required, through further order of the Court, to make sufficient payments directly to the Alternate
    Payee to the extent necessary to neutralize the effects of the Participant's actions or inactions
    and to the extent of the Alternate Payee's full entitlements hereunder.




   This provision is intended to apply in situations that in the Court's opinion, have been undertaken
   by the Participant and/or Participant's heirs or assigns for the purpose of intentionally reducing or
   diminishing the benefit rights and entitlements of the Alternate Payee as set forth herein. It should
   only apply to those actions or inactions deemed arbitrary and/or capricious by the Court, and not
   resulting from incidental (although potentially significant) effects to the Alternate Payee's benefits
   resulting from the Participant's normal life choices, pertinent plan provisions, and/or events
   beyond the Participant's control. For illustration purposes only, if the Participant returns to work
   after retirement at the behest of the employer, and as a result, the plan administrator reduces or
   suspends the Alternate Payee's benefits or early retirement subsidy payments, if any, in
   accordance with the terms of their plan, this may not necessarily be deemed an act that would
   give rise to any direct payment obligation on the part of the Participant to make up for any
   reduced or lost benefits to the Alternate Payee. The Court shall reserve jurisdiction to determine
   whether the Participant's and/or Participant's heirs' or assigns' actions or inactions have been
   undertaken with the intent to undermine and diminish the benefit entitlements of the Alternate
   Payee.




22. Alternate Payee Is Solely Responsible for Initiating Commencement of Benefits: It is
    understood that the Alternate Payee is solely responsible for taking certain proactive steps in
    order to initiate the commencement and receipt of benefits once the QDRO is approved,
    including, without limitation, requesting, completing, and submitting the appropriate distribution
    election forms and/or beneficiary designation forms available from the Plan Administrator.
       Case 1:21-cv-01594-MLB Document 4 Filed 04/21/21 Page 24 of 37




 23. Continued Cooperation of the Parties: The Participant and Alternate Payee shall cooperate
     with each other and with the Plan Administrator and/or each party's legal counsel by providing the
     requesting party with any information, forms, statements, and documents necessary to carry qut
     the intentions of this Order and to establish and maintain the qualified status of the QDRO (or
     amended Order as applicable), including, without limitation, execution of limited
     authorization/release forms, plan contact information, benefit statements, election forms,
     summary plan descriptions ("SPDs"), and any other relevant information that can be readily
     obtained by the party to whom the request is made.




 24. Correcting, Suspending or Terminating Payments: The Plan will retain any rights it may have
     under its terms to correct, suspend, or terminate payments to Alternate Payee and/or Participant
     provided that either Participant or Alternate Payee may contest such correction, suspension or
     termination through any administration remedies available under the Plan. Payments by the Plan
     pursuant to the QDRO will be without prejudice to any right the Plan has under applicable law to
     seek recoupment or offset for overpayment.




 25. Plan Terms: In the case of conflict between any of the terms of this Order and the terms of the
     Plan, the terms of the Plan shall prevail.




     IT IS SO ORDERED, this                 day of                            ,20



                                                     BY THE COURT:




Deborah A. Alex-Saunders, Plaintiff

Plaintiff Pro Se



Malachiah Saunders, Defendant

Defendant's Attorney



Pension Appraisers, Inc. Actuarial Determination of the Present Value of Defined Pension Benefits for
                      Case 1:21-cv-01594-MLB Document 4 Filed 04/21/21 Page 25 of 37




   The following ~ade application for a Marriage License, and upon oath stated:
                                                            I
That said .Saunders, Malachi was 23 years of age,           I    That said Alexander, Deborah was 22 years of age,
his date of birth is 12/07/i946.                            I    Her date·of birth is 10/28/1947.
his residence was Sandu.sky,Erie County,OH,                 I    H.er residence was Sandusky,Erie County,OH,
His oc!='upation was Machinist                              _I   Her ~ccU:pation w'.'1s Secretary
His father's name was Daiid Saunders                        I    Her father's name was Willis Alexander
His mother's maiden na~~.was Eliza Starad                   I    H~r mother's ma.iden :name was Thelma .. Bfyant
and that he w:as not pr~~iously Married/Widowed.            I    and that she was not .previously married/widowed.
                                                            I
                                                            I
                                                            I
                                                            i
                                                            I
                                                            I
                                                            I
                                                            I
                                                            I
                                                            I
                                                            I
                                                            I
                                                            I
                                                            I
                                                            I.
                                       MARRIAGE CERTIFICATE NO.                     23826
                                          VOL:'  40   PAGE:   86
I do hereby certify, that on 06/20/.1970 ·, Michaelj A~ Springer solemnized
the Marriage of Malachi Saunders with Deborah.~lexander.
Filed and Recorded 06/22/1970
James A. Young     ·      , Judge

      I, the undersigned Judge ·of the Court of Common Pleas, Probate Division,
within and for saiq County, and in whose custody the Files, Journals and
Reco.rds of said Court az-e required by the laws of the State of Ohio to ~e kept,
do hereby certify that the forego:Lng is ta.ken and c:opied from th'e Records o'f
said Court, that is has been ·compared by me with the original Record a:nd that
it is a true and correct copy thereof.
                                                    IN TESTIMONY WHEREOF, I hereunto subscrib.e my
                                                    name officially and affix the seal of said Court
                                                    at the Coiz.t:thouse in Sandusky in said County
                                                    this date of Aug 5, 2019

                                                    Bev:! K. _M c ~                                          Judge·
                                                                                                  Deputy Clerk
                                                       Case 1:21-cv-01594-MLB Document 4 Filed 04/21/21 Page 26 of 37


                                                                           ik ,a;rft           ::~'-~lS~ft#lt:!,~(B~ti::t(f~;:~~~¥-i1fJ,~.fi~. ;~,:#,:: ··
                                                                                                                   ~- -.

                                                                                                                                                        .i}!~f~':{•J>ii_:_;!if:~tli~~~~,.

                                                                                                                                                           :~~:;tz::t'~-~#t
    .~.;-<




                                                                           ri:abttirJ             ,.-,7,



                                                                   V$J,a:od



                                                "'"'



                                                        ,11~~t~!E: :·                                                                                     ·if]jijdjijtllI,o
                                                                            '      ••   ·~- '7 ~.~·'.''




                                                                           'i:1.(ts.;iili8,lt}iit .,'C:!fme                   ;pj:1

                                                         .:~iM ;..:tl:p41;M ~. '.·f~,µi~l~f1hr:,:t:of:. (f!~ry)i~~P'


    ',·-·~   -   • ·   :,.-.-   .     '•.




                                            . :•tilf!~iil~f~li:~: : ~: ~: : : .: ~~. ~··                                                                                •·M'~H'

                                                                           -UtyQb th.~                     ·,wac;a~1t1\fi>\, ··~:~A?f~<;~: a,~t~\_: ~fl:f1i?~;3J;ip:~.;t-. ;,i~g\1u':<(iti:i
                                                                                C6il,i:'J        ,rji)(l!;)     s;):t(:jful;ii$J   -th-.W ;as          f:-i;il Jo}1.s.; i

                                ·.,

                                                                                           hi.rd '!nnni a: t'\;f-~-JiJfn':¢ :~f 't))e: :5t\ff:e, .i;(f ;eif1c!'.,u •toT o1i :p~j.Jr,td                                      /~
                                                                        tr.,' ~.Kerens ,of 'li::i.~                                                r
                                                                                                                        't:l'ti:t.'tl11t i;iii ?...•     t;Jt~ ,l.!Ifs!'.o- 1!:'J~-bttl:i';'.f :ti:t~,d bh

                                                                           j'.,i:)r J.l l'Y:ti:t'~t!,            ·l;i;~,i;ieJt a




                                                                                                                                                                                                             ....   -.--·




\

                          ~--~-             ·--....                                                                                                        l-



                                            I
                                                /
                                       I
                                I
Case 1:21-cv-01594-MLB Document 4 Filed 04/21/21 Page 27 of 37




                                                                 I
Case 1:21-cv-01594-MLB Document 4 Filed 04/21/21 Page 28 of 37
                                                                                                                            '\
                Case 1:21-cv-01594-MLB Document 4 Filed 04/21/21 Page 29 of 37                                              ·---..




                                                · 3\!ie        pa;r~t,+e:s/ .·fe·s~J'ii't:f;v;~; •i'e,m"p;3,:o~i:i.1:s,,·
                                                  ·a.nil       th~ -~'6·11i1~\e·~ •o(:~uciih




                                                             •fiti~tl;;,~1;~:);1.
                                                               'iJ{ffe}'lci'ihit<:    ·i:ii~:;•oq::~.,•OJ):.,


                                                               !l~iti~fliilit!J
                                         ,{'bf
                                     En,tn.r p·e'mu{ii ·'A:if.enccv




                                          {el

                     l'::6<]il ir't1cl , i;t.jr'i\J\l




                                                        ;£> J.~'!l'.l't:'£1'.f'.'t-
    ..   '· .

.                    ~il~~J:\J.·c,Yme!!it
                              t ·l-ri-arcclal




                                                                                                  ij
                                                                                                 ,.,.,:
                                                                                                  ).!




                                                                                                   ,f
                                                                                                   :r
Case 1:21-cv-01594-MLB Document 4 Filed 04/21/21 Page 30 of 37




 ;ab ci:i;t.;e,~ ts
 :       .      .     . .
                            de{med
                                    .       .
                                                ni&eJS•$:a:r,y
                                                .
                                                                    ;b~    ith~,;•C'o:u:ft t,6' ·;~.i.rti:,~:e,,· 11J1,Yi~.ag'~•··
:w1tJ1h,olding                      b·fde,t'S        'S..nti>'   tH"feci. ,

                            •( .e )       N td: wt;i;f.f: s·h a}~: j'iiij~;cli:ftelY >~o.f;i,r.y• ·;t·,l\'e, ·Cltlhl; ._.,,,,.."' ,.,., ,..

·:::::::::-:,•:::::.·:.,·::.::!-;::;,::.::::~:;.r: :tTI~i~: ;~~. .;•!~•I,
 ,nJ'i i t;i r Y Sbenet l );· .,vensj,o,n,s:, ,' Soc•1-;a1,                       :s~:ctit''ftY'i ·,J:ot~•tify sw;f:l(ntii~~~ ~ .'/·:
     ll1,!~~,dtiinceS,                   s't!t,~Jehi~nts,            un~;m.~.~,oyirie,iiit ~d~p;e_,n'siitJ,bn o;i- '~ir*ia,n;,tr
 ~,omp.~h.s~.tioli} .·




 ,1;idtilig ,of his                       ,ou:rrenJ: riia.il·tni t;i'dd'r,i:iss: ,~,nil ,cti;fa:tmt                            ,r~S:fcil~:nce;;;ahii?t,:~
 &nd         eac.h par•tY shttlf                           .noVifit:    Lt>;e   Coµri      ;l'mtt<I?~'?:JY.:{~:~\~:~;f~:~· o'f ,~)#'.                               ·
     cifahg~s· l·ne,i't;her                         o,f    ,ttfai:se a:i:fct'rei.•se,!l w•ith·iai'i'Ht,oollga;t,l{fo ,to '
      ;;·:',,                  .'           '        '                                       . · ~• •   ,   ".   h   :       .,,~,   ',.•,,,   ~~\h,     '




 .~oridnut; ut.t,Li fu),'the± oi:-ati"t                               ,of this Co'uf'.t'. i\:n:,y: }\a.i-1.~f.,,):>,r ~-it·~Jii,:
 pnt,tY t1'1 SUP:P l;y. t'iu~                             tu~•rt. Wi,t,~ ,ii, ·i:dr,r•eJ.:,t a:a1:'L1~i};i;'. ;r,eidd\{n,te

 ..;r'<1t1nft.of a                      c'ti;rnge:fti.e'Jfah.er 1iu<:1i a'ild:roii$,                        vs eo:nte111:pt' nf Cot;rr,t 11:no
 $h'1tJl            b~ p,Jnish"etl l!S P'f,-0yltle'il                      b:Y: '!aw.

                                                                                       '                                 '

                            nn            ;r,e)fend~ilt ,iha,l'J J,Jil'!A~:d'tatf;:ty iit1}.J,ty :;:,,be                              :Gi!ftft','t ioJ       arij
 .re,?ison f.ot whh;,b' -the •s~jip.o:rt •r.tt:dkr c11He:d lof \:~r.e:,in slial,l
 tetmlnat~, ,inc:l.u:dfnjj, bu,t                                  not    H,/!!H,e:d ·to       ·•;ice·atJr,, ,m:a,'r:r1a,ge,




                                                                                                                                                                            J

                                                                                                                                                                        I
Case 1:21-cv-01594-MLB Document 4 Filed 04/21/21 Page 31 of 37




   ;(~J 't'h~     ':$~.
  · ifu,~.k:: fl"l




                      w)ib':L1 . p\1~
               ~~C:ltti!f :lJ;y' iiti;f:·,~t·:~1l~.J~t:~~◊~l:~.,;~iHi~~j/l;;

   .~· .... p:et:e:riaa·nt' s·J\iiJ~ .                                                                                  an'~ · ~:~,t!{t~{f
    l;'tt -th:e :1;-,oll,o'.w;rng   .~.~~e:to:s ~±e:~ ·a:n<i cl'il.,'f:i."
                                                      .'>' :,·;. ,•:
                                                                       0     -~ff.s:~Jl;, -t:,Lil:t)i.,u_
                                                                                                        •
                                                                                                            '.$!
                                                                                                             ___ ._.·   ;t,n.e ._,p_·:_'.i!- _(r_·~t '1/1_'.,:_f.
Case 1:21-cv-01594-MLB Document 4 Filed 04/21/21 Page 32 of 37


                                                                      7

      l").al•titHf:         {a) 'J_,Hl _J.udy •Lttrie;                'JI.ii        io:(!.2 .CoJum~.uil A,'ieil;Ull;                           (ic)

      nn lv~o-sel l;              !d)   Sa.;iflti:i~Y   ·i;a:nd Ni>i,r:a,isnl                    serv.r~~ i      tn l         i4ir:itll•ti : ha~:ii- ·
      limo. iilinrc con ti:;act;
                                                                                                              ':'.        ,       ·.     ·,:
                          ;5::i1< ail !flouir«hol·d good's                     1>.resc'n tl$ 'in -Dtltendn'nt                   •:s
      indJ.v·ld'llal possession; aiiir'                    (h) -lihe ,l'1y'.m9ulb V<iyng'!li' a_utolllob,l:h.-_..

      I>« f<1t1d-anl     shnll pa_y isn'-d lin.l.d 'l'·l'a::l\n_:l:;1 H .fio;r.c'Vc,r ha;rllt,lo,iHl [foil\: aJ-1
      ilehts 1<ecured by.\n,11 of .t:lte f-orilgoi'ng ·a!l'_\ret'll.




      t.han June 14, l9!H).



      l l.       Plai.n-tl Cf .s!i_itU re,.a.tn iJ.bl.tga_t_ed 1--P· _ri:t,iil!' 1',Y .t,h_~ ,'t·eil';)!S _tif                                        tt~J,i;
      Co•ul_'t.'s t.empnrar,y <l_rde,rcli 1n··1fvl,o,u~J_y fil:cd he_r,<dti t_li·roti~b. Mall,, JS,
                                                                .               '    .       .
      HHJO.          c-11:ud ut1i•J>.o.ft, :i:i1).d a-1 !,fliony._ ,:u·ril,i't·agu_s ra11(1 •csce.dfi:.s oJ -'.rec;i,i'--d:-.-

      ai; of the Jate .1:,-f llu~ ·t:lllng_ 1\,:rl!l:of n.t'.e hc.reby preifU''lla4;



      l2.       'Eit'cept ~s h'~;n,,f,n~:t<i:V~' set h,i,t'h, i-1-ilJ.~lH'f. ahaJ}J ~i:ai)'tl'"
      re'.)1;pon'fd,IJ.l~ fo:r,. ..,p,ay-
                                       . 1oiu; ,ho.}'.~
                                                .. ·.   . l'.liffei1rl;u'lt
                                                               "·· -- --    f.or'C:.Y-lH'
                                                                                ... '    '
                                                                                                        -i1ar'JJ1J:~se
                                                                                                        .   ' . . . ..
                                                                                                                     ,.
                                                                                                                                fr'~~
                                                                                                                                    ,... . .any;·
                                                                                                                                  · ..      ....


                                                                . .   ,,

      ap·    '.hererna:lio'ii:e   ~nt    fiodn ..;· 'O'if·f'tin~d'li'i.,t· _ifli:a:ll ji't.ann ,re:s~rt_iis-:i,hJ e ;foi-. p,'lY

      arid holll l'l~':lrii:)H ·f-o,r"i'r..-e'i•        '.~~-~11'-l•t:S..!,!    -fn,in. -~•ty- ~ml          a.Jl dept;: i;cur-{r.lf
      hy J>ef1Jttdn11t ln -Jitil- Jn_dJv,ld:ua,l ·na.!Je,
           Case 1:21-cv-01594-MLB Document 4 Filed 04/21/21 Page 33 of 37



REFERENCES:


Klardie v. Klardie
Date filed: 2010-07-05T00:53:00-07:00

Court: Supreme Court of Georgia
... yet distributed to the debtor, under any retirement or pension plan or system: (A) Which is: (i) maintained ... status of
periodic payments from such a retirement or pension plan or system shall be as provided under ... claim to her
retirement funds and in the trial court's directive that he pay a portion of the wife& ... was clearly capable of earning
more income. In certain domestic cases, earning capacity is an appropriate ... dependent of the debtor; (E) A payment
under a pension, annuity, or similar plan or contract on account


Matter of Ledvinka
Date filed: 1992-08-13T00:53:00-07:00

Court: United States Bankruptcy Court, M.D. Georgia
... $28,000.00 and her portion of the plan earned $10,000.00 by the time of his retirement, she would be entitled ...
computed by taking the earnings on her portion of the value of the retirement plan as of September 1, ... value of said
retirement contribution, plus the earnings thereon at the date such retirement began. That...intends to pay Plaintiff
her portion of the retirement benefits when he retires. He understands that, should ... should Plaintiff die before he
retires, *191 her portion of the retirement benefits




Matter of Hall
Date filed: 1985-06-24T00:53:00-07:00

Court: District Court, S.D. Georgia
... claim. Hall has no duty to make payments from the pension funds to his former wife. He has no power to
terminate ... extends to spouses the limitations on alienation which are applicable to the pensioners themselves. See
S .... , Mrs. Hall became a federal pensioner in her own right when she received an equitable share of her
former ... Bankr.S.D.Cal.1984) (stating that spouse receiving share of pension upon division of community assets
holds ... share indicates no congressional intent to diminish the quality of a spouse's pension interest.



Porter v. Buckeye Cellulose Corp.
Date filed: 1989-01-1 0T23:53:00-08:00

Court: Court of Appeals of Georgia
... the claims for breach of fiduciary duty and discharge in violation of Plan rights because the court had ... appellee
*820 was neither a party to nor a fiduciary of the Plan. The undisputed evidence reveals that appellant. .. of fiduciary
duty claim is preempted by 29 USC§ 1109, which imposes personal liability upon plan fiduciaries ... breach of Plan
obligations by failing to pay benefits, wrongful discharge in violation of Plan rights, ... appellant was unlawfully
discharged "for exercising his rights pursuant t
      Case 1:21-cv-01594-MLB Document 4 Filed 04/21/21 Page 34 of 37




Equitable Distribution: significant legislative amendments ·
regarding retirement accounts and other forms of deferred
compensation
Although Georgia state law dictates how IRAs are transferred and

distributed, that is not true for retirement account funds. 401 (k),

403(b) and other similar types of plans require special consideration

for equitable distribution, as the court must follow exacting federal

guidelines in dividing these plans.



A QDRO Creates Rights to Receive Benefits

Specifically, a well-drafted QDRO creates the right of an "alternate

payee" (i.e., a spouse), to receive plan benefits. Thus, for federal

income tax purposes, the recipient spouse is treated as an actual

plan participant, with certain rights and obligations. The ex-spouse

may be permitted to withdraw a lump sum or receive payments,

depending upon the terms of the specific plan
       Case 1:21-cv-01594-MLB Document 4 Filed 04/21/21 Page 35 of 37




Possibly, but it really depends on the type of plan involved. Here are

some plans that may allow a lump sum payment:

  •   401 (k)
  •   403(b)
  •   457 Plans (also known as Defined Contribution Plans),
  •   An IRA
  •   ESOP's
  •   Thrift Savings Plans




Distributive Justice refers to equitable distribution of benefits and

burdens. These benefits and burdens could be in the form of

income, power, wealth, education, religious activities and_ other

economic,
    Case 1:21-cv-01594-MLB Document 4 Filed 04/21/21 Page 36 of 37




    Notification of Equitable Distribution Claim for Pension
                            Benefits



The alternate payee is seeking review of the attached QDRO
In process of obtaining a federal order due to the alienation
of the former spouse.



Name of participant: Malachiah Saunders
                     190 Reserve Ave
                     Oberlin, Ohio 44074
                     580-07 -1206

Date of Marriage: 6/20/1970

End of Marriage:     7/02/1990

Alternate Payee: Deborah Alex-Saunders
                 2504 Mellville Ave apt 2205
                 Decatur, Georgia 30032
                 Fax: 833-550-0548

Joinder: Pension Benefit Guaranty Corporation
         PO Box 15170
         Alexandria, VA 22315-1750
     Case 1:21-cv-01594-MLB Document 4 Filed 04/21/21 Page 37 of 37
     In the United States District Court for the Northern District
                  Division of Atlanta, Georgia

                               Order

Now this day of _ _ _ _ _ _ _ , Plaintiff, Deborah
Alex-Saunders case
                      -----------------
Ordered, Judged and Decreed that, said Qualified Divorce
Relations Order be, and hereby is a part of this

Order and shall be entered as part of this Order as equitable
distribution and it is further

Ordered, Judged and Decreed that Defendant, Malachiah
Saunders shall forthwith relinquish possession and control of, and
delivered to plaintiff, funds described, known as and designated
as Qualified Domestic Relations Order and to which description
is attached to said settlement and designated as exhibit "A" and
Defendant shall hereby be prohibited by using, possessing,
transferring or otherwise benefiting from aforesaid funds;

A violation of this order shall subject this Defendant to Contempt
of Court proceedings and payment to Plaintiff of liquidated
damages in the amount of Two hundred & fifty dollars
Without prior demand by Plaintiff.

                            BY THE COURT

                             Judge
